 Case 4:20-cv-07610-JSW Document 1 Filed 10/29/20 Page 1 of 6



Law Offices of P. Randall Noah
P. Randall Noah, SBN 136452
21 Orinda Way, Suite C, #316
Orinda, CA 94563
Email: pnoah@ix.netcom.com
Tel. (925) 253-5540
Fac. (925) 253-5542
Attorney for Plaintiff,
Kevin Ryan

                 UNITED STATES DISTRICT COURT,

                NORTHERN DISTRICT OF CALIFORNIA

KEVIN RYAN,                             CASE NO.

           Plaintiff,                        COMPLAINT
                                        29 USC §1132(a)(1)(B)
vs.


ANTHEM INSURANCE COMPANIES,
INC.,

          Defendant.
_______________________________/

PLAINTIFF, KEVIN RYAN, ALLEGES AS FOLLOWS:

                           JURISDICTION

      1.   This action arises under the Employee Retirement

Income Security Act of 1974, 29 USC §§1001 et seq., and

more particularly 29 USC §1132(a)(1)(B) thereof.          This

Court has jurisdiction under 29 USC §1132(f), which grants

to the federal courts concurrent jurisdiction to determine

claims under 29 USC §§1001 et seq.

      2.   Venue is proper under 29 USC §1132(g) in that the

breach described below occurred within the territorial



                           Complaint

                              1
 Case 4:20-cv-07610-JSW Document 1 Filed 10/29/20 Page 2 of 6



limits of the above-titled court, and defendant, Anthem,

Insurance Companies, Inc. (“Anthem”) does business in the

Bay Area of Northern California.

     3.   Plaintiff, Kevin Ryan, is a resident of Walnut

Creek, Contra Costa County, California.

     4. Plaintiff is informed and believes that Defendant

is an Indiana corporation, with its principal place of

business in Indianapolis, Indiana.

           ALLEGATIONS CONCERNING RELIEF SOUGHT

     5.   By the beginning of September, 2016, Mr. Ryan,

then 50 years old, was experiencing such cognitive and

behavioral difficulties that he could no longer work in his

occupation as a Regional VP of Sales at Evariant, a

position that required sharp cognitive and professional

skills.   His company terminated his employment in

September, 2016, due to plaintiff’s cognitive difficulty.

Plaintiff had the progressive dementia disease of

behavioral variant frontotemporal lobar degeneration

(“FTD”) since at least the beginning of 2016, although not

correctly diagnosed until 2019.        There is no cure for this

disease, and no way to slow the progressive loss of

cognitive functioning.     Mr. Ryan’s treating physicians have

determined he is disabled from his prior occupation, and

any occupation, due to FTD, and this is confirmed by

                           Complaint



                              2
 Case 4:20-cv-07610-JSW Document 1 Filed 10/29/20 Page 3 of 6



defendant, although defendant contends the disease began

January 1, 2017, several months after his employment and

short term disability insurance terminated with his being

fired from his job in September 2016.

     6.    When plaintiff was forced to leave his work due

to his progressive loss of cognitive functioning in

September, 2016, there was in existence for Evariant

employees, including the plaintiff, a short term disability

insurance plan through Anthem and administered by Anthem.

     7.    The short term disability insurance plan was to

provide disability payments to any employee covered by the

plan, including plaintiff, who suffered a total disability

from their occupation, and then continue as long term

disability benefits after short term benefits ended.

     8.    Plaintiff’s progressive loss of cognitive

functioning due to FTD led to a total disability from his

occupation as the Regional VP of Sales, as determined by

his medical doctors.     While plaintiff rapidly lost the

ability to communicate, through his wife, and as soon as

reasonably possible, he applied for disability insurance

benefits under the short term disability insurance plan

administered by defendant in 2019 after being correctly

diagnosed with FTD.     Plaintiff’s application for benefits

was based on the opinion of plaintiff’s treating physician

                          Complaint



                              3
 Case 4:20-cv-07610-JSW Document 1 Filed 10/29/20 Page 4 of 6



that he could not work in his former occupation or any

occupation due to FTD, which his doctors believed began in

2016, confirmed by one of defendant’s consulting doctors

and also by the Social Security Administration.

              9.    Plaintiff’s physician at University of

California San Francisco stated that plaintiff was disabled

by FTD in 2016, which would have so diminished his

cognitive skills that he could not work, leading the Social

Security Administration to award disability benefits from

October 2016 forward.

             10.   After plaintiff applied for benefits under

defendant’s short term disability plan in 2019, disability

benefits were denied by defendant who argued that plaintiff

was not covered by the LTD policy when his disability

began, which defendant contends was several months

following his last day of employment (when he was

terminated), although acknowledging plaintiff does have

FTD.      Plaintiff appealed defendant’s decision in accord

with the requirements of the disability insurance policy,

and that appeal was denied by defendants.

       11.     The relevant portion of the policy at issue

states:

“With regard to timely notice of claim, the STD policy

states:

                            Complaint



                                4
 Case 4:20-cv-07610-JSW Document 1 Filed 10/29/20 Page 5 of 6



Notice of a claim must be given within 30 days after a

covered loss starts, or as soon as reasonably possible.

Written notice can be given to Us at Our Administrative

Office or to Our agent.      Reference to a “loss” merely means

that an event occurred or an expense was incurred for which

a benefit is payable under the Policy.”

     12.   Defendant breached its obligation under the short

term disability plan by denying coverage for plaintiff’s

disability payments when plaintiff met all of the above

criteria set forth in the definition of “Total Disability,”

arbitrarily relying on their own subjective determination

of the onset of plaintiff’s disability, contending

that plaintiff was not in fact disabled until three months

after his employment, and STD insurance, ended.

     13.   Plaintiff at all times herein mentioned has

performed all the terms and conditions of the Anthem short

term disability plan on his part to be performed.

     14.   As a proximate result of defendant’s failure and

refusal to perform its obligations under the short term

disability plan, plaintiff has been compelled to retain

counsel to protect his rights under the plan, incurring

legal fees and costs that are recoverable pursuant to 29

USC §1145.
                          Complaint




                              5
 Case 4:20-cv-07610-JSW Document 1 Filed 10/29/20 Page 6 of 6




     WHEREFORE, plaintiff prays judgment against defendant

as follows:

     1.   For compensatory damages;

     2.   For costs of suit herein;

     3.   For reasonable attorney fees paid by plaintiff

pursuant to 29 USC §1145;

     4.   For pre-judgment interest;

     5.   For such other and further relief as the court may

deem proper.

DATED: October 28, 2020

                             Law Offices of P. Randall Noah

                                   By: /s/ P. Randall Noah

                                          P. Randall Noah
                                          Attorney for Plaintiff,
                                          Kevin Ryan




                              Complaint




                              6
